Citation Nr: 1038314	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  05-21 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, including as 
secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1947 to January 
1950 and from October 1950 to October 1969.  

This matter came to the Board of Veterans' Appeals (Board) from a 
February 2005 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  The Board remanded this claim in 
February 2009.  A review of the record shows that the RO has 
complied with all remand instructions to the extent possible.  
Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that the Veteran has voiced an argument that his 
current hypertension is secondary to the service-connected 
diabetes mellitus type II.  The Veteran underwent a VA 
examination in March 2008.  Although the VA examination provided 
an opinion with regard to whether the Veteran's current 
hypertension is aggravated by the Veteran's diabetes mellitus 
type II, it did not provide an opinion with regard to whether the 
Veteran's current hypertension is caused by the Veteran's 
service, or by the Veteran's diabetes mellitus type II.  In a 
September 2010 Post Remand Brief, the Veteran's representative 
requested that the Veteran be scheduled for a VA examination to 
determine whether the Veteran's hypertension is related to 
service on a direct basis.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (2009).  The provisions of 38 C.F.R. § 3.310 
were amended during the pendency of this appeal, effective from 
October 10, 2006; the new provisions require that service 
connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made and the Veteran's claim was filed prior to the 
effective date of the revised regulation.  

Under the circumstances, the Board believes that a VA examination 
with opinion is necessary to comply with 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of any current 
hypertension.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) diagnose any current hypertension shown 
to exist;

b) opine whether any such hypertension is 
at least as likely as not related to the 
Veteran's service;

c) if not, whether any such hypertension 
is at least as likely as not related to 
the Veteran's service-connected diabetes 
mellitus type II;

d) if not, opine whether any such 
hypertension is aggravated (aggravation is 
defined for legal purposes as a worsening 
of the underlying condition versus a 
temporary flare-up of symptoms) by the 
Veteran's service-connected diabetes 
mellitus, type II; and

e) provide detailed rationale, with 
specific references to the record, for the 
opinion. 
 
2.  Re-adjudicate the claim with 
consideration of all relevant criteria.  
If it remains denied, issue an appropriate 
supplemental statement of the case (SSOC) 
and give the Veteran and his 
representative the opportunity to respond. 
The case should then be returned to the 
Board, if in order, for further review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



